Citation Nr: 0516211	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  94-35 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including as due to exposure to Agent Orange 
in service.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  

This appeal arises from a May 1988 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appellant's claim was remanded to the RO in June 1996 and 
December 1997 for further development.  As the decision below 
grants the benefit sought any further consideration of 
whether the development ordered was satisfactorily completed 
is not required.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service connection was not in effect for any disability 
during the veteran's lifetime.  

2.  The veteran was on active duty from July 1966 to June 
1968, to include service in the Republic of Vietnam.  

3.  A September 1974 VA biopsy report included diagnosis of 
porphyria cutanea tarda.  

4.  Myeloproliferative disorder was diagnosed in October 
1983.  

5.  The veteran died on November [redacted], 1986; the cause of his 
death was a pulmonary embolism due to blood dyscrasia.  

6.  The competent medical evidence show that it is at least 
as likely as not that the veteran's fatal blood dyscrasia was 
causally related to his in-service exposure to Agent Orange.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 
(2002); 38 C.F.R. §§ 3.102, 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  38 C.F.R. § 3.159(a)(5) 
(2004).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Relevant Laws and Regulations.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312(a)(2004).  In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including leukemia, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2004).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), and Note 2 (2004).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shell be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2004).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii) (2004).

Factual Background and Analysis.  The veteran's service 
personnel records and Form DD 214 demonstrate he served from 
July 1966 to June 1968.  They reflect that he was awarded a 
Vietnam Service Medal and Vietnam Campaign Medal.  

During his lifetime the veteran did not file a claim for VA 
benefits.  Service connection was not in effect for any 
disorder during his lifetime.  

The certificate of death indicates the veteran died on 
November [redacted], 1985.  The immediate cause of death was a 
pulmonary embolism due to blood dyscrasia.  The veteran died 
in the emergency room.  No autopsy was performed.  

The November 1985 records from the emergency room reveal the 
veteran was brought in with respiratory arrest by the 
emergency medical service.  The veteran became unresponsive 
just prior to his admission.  He expired and a final 
diagnosis of cardiopulmonary arrest was recorded.  A history 
of myeloproliferative disorder was noted.  

An August 1996 letter from the veteran's private hematologist 
reads as follows:

I treated (the veteran) in 1983 for 
myeloproliferative disorder, primary 
thrombasthenia.  Bone marrow cytogenic 
study showed positive Philadelphia 
chromosome.  Primary thrombocytosis falls 
in the general category of chronic 
granulocytic leukemia.  This condition is 
rather usual at a younger age.  

(The veteran) died in November of 1985 
from pulmonary embolism.  His blood 
disorder was the contributing factor.  

The records from the veteran's October 1983 admission to a 
private hospital and cytogenic study are included in the 
claims folder.  The admitting diagnosis was 
myeloproliferative disease with thrombocytosis.  

The Board remanded the claim in June 1996.  The claim was 
remanded, in part, to obtain an opinion from an appropriate 
specialist as to the etiology of the veteran's blood 
dyscrasia.  

An opinion was requested from the Detroit VA Medical Center.  
In April 1997, a VA physician Dr. E., responded as follows:

(The veteran) was treated for a 
myeloproliferative disorder since 1983, 
characterized by a platelet count usually 
in excess of one times ten to the sixth 
power per micro liter, from 5-10 times 
the normal count.  It is named 
thrombasthenia, and patients have a 
variable course.  From 30 to 40 percent 
of patients will have abnormally active 
clotting, a smaller number will have no 
problems, and a similar number will bleed 
abnormally.  (The veteran) clearly had 
the tendency to clot abnormally.  It 
should be noted that his marrow also 
showed evidence of monoclonal 
abnormalities in other marrow precursors, 
as evidenced by the abnormal Philadelphia 
chromosome.  His death in 1985 from 
pulmonary embolism could likely have its 
origin in his marrow disease primarily 
thrombasthenia.  

The Board remanded the claim again in December 1997 and 
requested Dr. E. give his opinion as to whether the veteran's 
death was related to exposure to Agent Orange in service.  

In May 1998, Dr. E, responded that he had reviewed the Board 
remand and the report from the Oklahoma Agent Foundation and 
the letter from the veteran's private hematologist.  He 
stated that the etiology of thrombasthenia was not known.  In 
his opinion, it was at least as likely as not that primary 
thrombasthenia was due to Agent Orange.  

In response to further inquiries from the RO, in January 
1999, Dr. E., stated that a Philadelphia Chromosome occurred 
in most CML (chronic myelogenous leukemia) and some acute 
myelogenous leukemias.  What caused it to development was 
unknown.  

The facts are not in dispute in this case.  The veteran 
served in the Republic of Vietnam between 1966 and 1968 and 
died of blood dyscrasia in November 1985.  There is no 
evidence or any blood disorder in service or during the 
initial post service year.  Service connection was not in 
effect for any disability during his lifetime.  
Myeloproliferative disease was first diagnosed in 1983, many 
years after the veteran's separation from the service.  

The appellant contends the blood dyscrasia which caused the 
veteran's death was related to exposure to Agent Orange in 
service.  The veteran's service records indicate he served in 
the Republic of Vietnam during the required time period and 
it is presumed he was exposed to Agent Orange.  38 C.F.R. 
§ 3.307.  The regulations provide presumptive service 
connection for only certain diseases based on exposure to 
Agent Orange in service.  38 C.F.R. § 3.309(e) (2004).  Blood 
dyscrasia, myeoloproliferative disease, thrombasthenia and 
chronic granulocytic leukemia are not listed in the 
regulation.  For that reason, the regulations providing 
presumptive service connection are not applicable.  

The appellant is not limited to demonstrating service 
connection is warranted on a presumptive basis.  See Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  She may also 
prevail if the evidence demonstrates the veteran's blood 
dyscrasia was incurred in service.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The appellant is entitled to the presumption that the veteran 
was exposed to Agent Orange in service, and the medical 
records establish diagnosis of myeloproliferative disorder, 
primary thrombobasthenia.  The evidence includes both a 
diagnosis of a current disability and a incident in service.  
The question in this instance is whether there is a causal 
connection or nexus between exposure to Agent Orange in 
service and the subsequent development of myeloproliferative 
disorder, primary thrombobasthenia, which contributed to the 
veteran's death.  Competent medical evidence is required when 
questions of medical etiology arise.  

The question was referred to a VA specialist who stated that 
it was at least as likely as not that the thrombasthenia 
which caused the veteran's death was related to exposure to 
Agent Orange.  

The evidence supports the grant of service connection for the 
cause of death of the veteran.  


ORDER

Service connection for the cause of death of the veteran is 
granted.  


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


